                                         Case 3:19-md-02918-MMC Document 334 Filed 03/01/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-md-02918-MMC (KAW)
                                   8     IN RE: HARD DISK DRIVE
                                         SUSPENSION ASSEMBLIES
                                                                                            ORDER REGARDING DISCOVERY
                                   9     ANTITRUST LITIGATION                               LETTERS
                                  10                                                        Re: Dkt. Nos. 314
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 20, 2021, the parties filed a joint discovery letter regarding Defendant TDK’s

                                  14   refusal to produce disciplinary records. (Discovery Letter at 1, Dkt. No. 314.) The Court grants

                                  15   Plaintiffs’ request to compel disciplinary records, but only those related to the alleged conspiracy.

                                  16          The instant case concerns “a global conspiracy among Defendants and their co-

                                  17   conspirators to fix prices of, and allocate market shares for, hard disk drive (‘HDD’) suspension

                                  18   assemblies.” (Second Amend. Compl. (“SAC”) ¶ 1, Dkt. No. 311.) Defendant TDK later

                                  19   admitted that it had participated in the conspiracy, entering into an antitrust leniency agreement

                                  20   with the Department of Justice. (SAC ¶¶ 11, 23.) Plaintiffs propounded requests for production

                                  21   seeking the personnel files and disciplinary records of any employees who had non-clerical

                                  22   responsibilities for recommending, reviewing, setting, communicating, or approving prices and

                                  23   production of HDD suspension assemblies. (See Discovery Letter at 3.) Plaintiffs now seek

                                  24   disciplinary records for “employees who were punished, reprimanded, or put on notice by TDK in

                                  25   connection with the alleged conspiracy.” (Id.) Defendant TDK objects on privacy grounds,

                                  26   specifically the California Constitution and Japanese privacy law. (Id. at 5.)

                                  27          “The California Constitution bestows a broad right of privacy.” Liberty Mut. Ins. Co. v.

                                  28   Cal. Auto. Assigned Risk Plan, Case No. 11-cv-1419-MMC (JSC), 2012 WL 892188, at *3 (N.D.
                                         Case 3:19-md-02918-MMC Document 334 Filed 03/01/21 Page 2 of 3




                                   1   Cal. Mar. 14, 2012). This constitutional right to privacy, however, “is not absolute and may be

                                   2   abridged to accommodate a compelling public interest. ‘One such interest, evidenced by

                                   3   California’s broad discovery statutes, is the historically important state interest in facilitating the

                                   4   ascertainment of truth in connection with legal proceedings.’” Id. (quoting Moskowitz v. Superior

                                   5   Court, 137 Cal. App. 3d 313, 316 (1980)). In the context of personnel files, the Court must

                                   6   balance “the compelling need for discovery against the fundamental right of privacy [to]

                                   7   determine[ whether] disclosure is appropriate.” El Dorado Sav. & Loan Ass’n v. Superior Court,

                                   8   190 Cal. App. 3d 342, 346 (1987).

                                   9           Here, the requested disciplinary records are clearly relevant, as they will likely include

                                  10   information about key participants in the alleged conspiracy, statements and admissions of

                                  11   wrongdoing, the impact of the conspiracy on Defendant TDK’s business, the results of any

                                  12   internal investigation by Defendant TDK, and potential witness bias. (See Discovery Letter at 3-
Northern District of California
 United States District Court




                                  13   4.) Moreover, while Plaintiffs originally sought the entirety of personnel files for certain

                                  14   employees, Plaintiffs have narrowed the discovery sought to disciplinary records of Defendant

                                  15   TDK’s employees who were punished, reprimanded, or put on notice in connection with the

                                  16   alleged conspiracy. Weighing the highly relevant nature of the requested disciplinary records

                                  17   against the employees’ privacy interests in this narrow set of records, the Court finds that

                                  18   production of the disciplinary records is warranted. This is particularly the case where privacy

                                  19   concerns can be addressed by the protective order entered into by the parties. See Nakagawa v.

                                  20   Regents of Univ. of Cal., Case No. 06-cv-2066-SI, 2008 WL 1808902, at *3 (N.D. Cal. Apr. 22,

                                  21   2008) (“Any other privacy concerns defendant may have should be addressed by a protective

                                  22   order.”); Grinzi v. Barnes, Case No. 04-cv-1655-PVT, 2004 WL 2370639, at *1 (N.D. Cal. Oct.

                                  23   20, 2004) (“The proper mechanism for an employer to use to protect an employee’s privacy

                                  24   interest in his personnel file is to obtain, either by stipulation or motion, a properly crafted

                                  25   protective order under Rule 26(c).”).

                                  26           In so finding, the Court is relying on Plaintiffs’ assertion that they only seek disciplinary

                                  27   records, rather than the entirety of the personnel files for these individuals. (See Discovery Letter

                                  28   at 3.) Further, the Court finds that only disciplinary records related to the alleged conspiracy are
                                                                                           2
                                         Case 3:19-md-02918-MMC Document 334 Filed 03/01/21 Page 3 of 3




                                   1   discoverable; Plaintiffs provide no explanation for why other disciplinary records would be

                                   2   relevant or be likely to lead to admissible evidence in this case.

                                   3          Defendant TDK argues that Plaintiffs must demonstrate a “compelling need” for the

                                   4   personnel files at issue, including that the information cannot be obtained through depositions or

                                   5   nonconfidential sources. (Discovery Letter at 6.) The Court, however, agrees with Plaintiffs that

                                   6   such information cannot be obtained through another means. For example, deposition testimony

                                   7   about wrongful acts committed by witnesses may “not prove as relevant or reliable as objective

                                   8   evaluations conducted outside this lawsuit.” Liberty Mut. Ins. Co., 2012 WL 892188, at *7.

                                   9   Further, the disciplinary records may contain evidence of witness bias, particularly if there is an

                                  10   absence of disciplinary action taken against employees who participated in the conspiracy.

                                  11   (Discovery Letter at 4; see also Uschold v. Carriage Servs., Inc., Case No. 17-cv-4424-JSW

                                  12   (EDL), 2019 WL 3289261, at *6-7 (N.D. Cal. Jan. 17, 2019) (allowing discovery of private
Northern District of California
 United States District Court




                                  13   information that could be relevant to credibility).)

                                  14          Accordingly, the Court ORDERS Defendant TDK to produce disciplinary records related

                                  15   to the alleged conspiracy within two weeks of the date of this order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 1, 2021
                                                                                              __________________________________
                                  18                                                          KANDIS A. WESTMORE
                                  19                                                          United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
